872 F.2d 1028
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John SCHAFER, Plaintiff-Appellant,v.UTILITY WORKERS UNION OF AMERICA, AFL-CIO, formerly known asthe Utility Workers Union of America, (affiliated with theCongress of Industrial Organizations), Michigan StateUtility Workers Counsel, Central Local Union No. 129U.W.U.A. CIO, Consumers Power Company, a MichiganCorporation, Defendants-Appellees.
No. 88-1830.
United States Court of Appeals, Sixth Circuit.
April 3, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a hybrid Labor Management Relations Act Sec. 301/breach of duty of fair representation action against the named defendants following plaintiff's January 21, 1987 discharge.  The district court held a hearing on defendants' motions for dismissal or summary judgment and found the case to be time barred.  The instant appeal followed the denial of a motion for reconsideration.  On appeal the parties have briefed the issues.


3
Upon consideration, we find the district court's disposition of this case was correct.  Uncontroverted evidentiary material, combined with an admission of plaintiff's counsel, demonstrated that plaintiff's Sec. 301/unfair representation claim accrued at the latest on May 1, 1987.  Plaintiff thus had six months from this date to commence his lawsuit.   DelCostello v. International Bhd. of Teamsters, 462 U.S. 151, 172 (1983).  Plaintiff did not file the instant complaint until March 30, 1988, well beyond the six month period.  Absent any persuasive evidence that any defendant acted to prevent plaintiff from discovering the correct accrual date or from otherwise acting to protect his legal right to file a timely action, the district court correctly decided this case.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.